NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2440-20

SYLVIA STEINER,

          Plaintiff-Respondent,

v.

DAVID S. STEINER,

     Defendant-Appellant.
_______________________

                   Argued December 7, 2021 – Decided December 15, 2021

                   Before Judges Fisher, Currier and Smith.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County,
                   Docket No. FM-07-2818-18.

                   Eric S. Solotoff argued the cause for appellant (Fox
                   Rothschild LLP, attorneys; Eric S. Solotoff, of counsel
                   and on the briefs; Eliana T. Baer, on the briefs).

                   Jane J. Felton argued the cause for respondent
                   (Skoloff & Wolfe, PC, attorneys; Jonathan W. Wolfe
                   and Jane J. Felton, of counsel and on the brief;
                   Michaela L. Cohen, on the brief).

PER CURIAM
      Plaintiff Sylvia Steiner commenced this action for a dissolution of her

lengthy marriage to defendant David S. Steiner based on irreconcilable

differences. Because David contested the grounds for divorce, the presiding

judge bifurcated that question from the remainder of the case. After a trial that

concerned solely whether there were grounds for divorce, the judge found in

Sylvia's favor and entered a judgment of divorce, which was later certified by

the trial judge as a final order.

      In this appeal, which we permitted notwithstanding the likelihood the

certification of the judgment as final was improvident – because, if it was, we

would have granted leave to appeal – David argues that the issues should not

have been bifurcated, the judgment was against the weight of the evidence, the

judge mistakenly excluded testimony and evidence about the involvement of

the parties' eldest daughter in Sylvia's decision to file for divorce, and the

award of counsel fees to Sylvia was erroneous. We find no merit in David's

arguments, except we will vacate the counsel fee award and remand for further

proceedings about Sylvia's entitlement to fees from David.

      The parties were married in 1955. Sylvia is now in her mid-eighties, and

David is over ninety. They have four children: Ellen, Nancy, Douglas, and

Jane, who were born in 1956, 1958, 1960, and 1964, respectively. The parties


                                                                          A-2440-20
                                       2
became extremely wealthy during their lengthy marriage, primarily through

David's efforts as a real estate developer; Sylvia never worked outside the

home. The parties' son Douglas works with David in his various businesses;

the parties’ three daughters did not.

      Sylvia alleged that the parties' marital assets – exceeding $130 million in

value – were controlled solely by David, providing as an example, that their

West Orange home is titled in David's name. Sylvia, however, now has sole

control over approximately $25 million in assets, including $14 million

formerly held by the Sylvia Steiner Trust, which was transferred to her alone

by agreement after commencement of this action.

      In June 2018, Sylvia filed her complaint seeking a divorce from David.

Over a year later, she moved to bifurcate the issues so that the court might first

address whether there were grounds for divorce, which David disputed, before

tackling their equitable distribution issues. On November 22, 2019, the Family

Part's presiding judge granted the motion, and we soon after denied David's

motion for leave to appeal that order.

      The trial judge denied the parties' summary judgment cross-motions,

which addressed whether there were grounds for divorce. Over the course of

four nonconsecutive trial days starting in August and ending in December


                                                                           A-2440-20
                                         3
2020, the judge heard testimony and, on January 19, 2021, rendered a written

opinion and entered a judgment of divorce. Nine days later, the judge certified

the judgment as a final appealable order, and David filed this appeal.

      In appealing, David argues:

            I. THE TRIAL COURT'S JANUARY 19, 2021 FINAL
            JUDGMENT OF DIVORCE FINDING THAT
            SYLVIA DEMONSTRATED (A) IRRECONCIL-
            ABLE DIFFERENCES; AND (B) NO REASON-
            ABLE PROSPECT OF RECONCILIATION WAS AN
            ABUSE OF DISCRETION AND AGAINST THE
            WEIGHT OF THE EVIDENCE.

            II. THE   TRIAL   COURT    INCORRECTLY
            EXCLUDED RELEVANT TESTIMONY AND
            EVIDENCE NECESSARY TO APPROPRIATELY
            ASSESS THE EXTENT OF ELLEN'S INVOLVE-
            MENT IN THE DIVORCE LITIGATION.

            III. THE TRIAL COURT'S NOVEMBER 22, 2019
            ORDER GRANTING BIFURCATION OF THE
            CAUSE OF ACTION FROM THE FINANCIAL
            ISSUES IN THE CASE WAS IMPROPER AND
            CONSTITUTED AN ABUSE OF DISCRETION.

            IV. THE TRIAL COURT'S AWARD OF COUNSEL
            FEES ABSENT AN EXAMINATION OF ALL
            FACTORS UNDER RULE 5:5-3[(c)] AND UPON
            ITS ERRONEOUS FINDING OF DAVID'S BAD
            FAITH WAS AN ABUSE OF DISCRETION AND
            UNDULY PUNITIVE.




                                                                         A-2440-20
                                      4
For the following reasons, we reject David's first three points but agree in

substantial part with his fourth. 1

                                        I

                                        A

      The Legislature has provided nine grounds on which a court may

dissolve a marital partnership. See N.J.S.A. 2A:34-2. Subsection (i) provides

the ninth ground, stating that a court may divorce a couple when

"[i]rreconcilable differences . . . have caused the breakdown of the marriage

for a period of six months and which make it appear that the marriage should

be dissolved and that there is no reasonable prospect of reconciliation."

      As David correctly asserts, no New Jersey court has attempted to

describe the precise meaning of the phrase "irreconcilable differences." But

there is no reason not to approach the matter as we would in seeking to

understand the meaning of any statute; we must "read words and phrases in

their context and apply their 'generally accepted meaning.'" N. Jersey Media


1
   We find insufficient merit in a fifth argument in which David argues that the
trial judge "improperly relied on [the presiding judge's] dicta in reaching a
determination of whether the parties had a reasonable prospect of
reconciliation." We are satisfied that despite referring in her findings to what
the presiding judge had said at the time he bifurcated the issues, the trial judge
relied on her own view of the evidence. We find insufficient merit in this point
to warrant further discussion in a written opinion. R. 2:11-3(e)(1)(E).
                                                                            A-2440-20
                                       5
Grp., Inc. v. Twp. of Lyndhurst, 229 N.J. 541, 570 (2017) (quoting N.J.S.A.

1:1-1). In so doing, we need not always rush off and consult dictionaries. It is

better to consider what Judge Learned Hand famously wrote many years ago:

            [I]t is one of the surest indexes of a mature and
            developed jurisprudence not to make a fortress out of
            the dictionary; but to remember that statutes always
            have some purpose or object to accomplish, whose
            sympathetic and imaginative discovery is the surest
            guide to their meaning.

            [Cabell v. Markham, 148 F.2d 737, 739 (2d Cir.
            1945).]

The Legislature used plain but imprecise language, deliberately leaving it to

our courts to determine when litigants have encountered differences that

cannot be reconciled for the statutorily prescribed period.

      Family judges know irreconcilable differences when they see them. And

judges understand – as the Legislature likely did when it declined to provide

greater detail in N.J.S.A. 2A:34-2(i) – that what constitutes an irreconcilable

difference may vary from couple to couple. For one couple, differences may

prove irreconcilable while not so for others possessing more forgiving

personalities. See, e.g., Gazzillo v. Gazzillo, 153 N.J. Super. 159, 168-69 (Ch.

Div. 1977) (finding the "[d]efendant's acts and attitudes, so objectionable to

plaintiff, may well be the type of acts and attitudes that would hold together a


                                                                         A-2440-20
                                       6
different marriage with a different partner"). Indeed, experienced family

judges readily understand and would no doubt endorse the universal truth

expressed by Tolstoy in Anna Karenina's famous opening sentence: "All happy

families are alike; each unhappy family is unhappy in its own way." By

adopting an otherwise unexplained standard, the Legislature left it to the courts

to ascertain what is irreconcilable on a case-by-case basis. We do not mean to

suggest the legislative intent was to codify Tolstoy's writings, but it is fair to

conclude that N.J.S.A. 2A:34-2(i) was crafted to provide just a concept,

leaving it to family judges to ascertain when a particular couple's differences

have become irreconcilable and when, beyond the six-month statutory period,

it is no longer reasonable to expect a reconciliation. 2

      Having said all that, we must also recognize that divorce isn't available

on mere request or demand. Only the Legislature is empowered to delineate

grounds for a divorce. Chalmers v. Chalmers, 65 N.J. 186, 191 (1974). Even a

2
   Along these lines, David argues that the "period of six months" referred to in
the statute in which the marriage has broken down must occur in its entirety
prior to the filing of the divorce complaint. Sylvia argues that this
interpretation is "logically absurd," as it would require a plaintiff who could
demonstrate a six-month period of marital breakdown after the filing of the
complaint, but prior to trial, to refile a complaint and "begin [her] litigation
anew." We need not decide this issue because the evidence the judge found
credible demonstrates that the parties' marital differences began more than six
months prior to the complaint's filing in June 2018 and continued through the
trial.
                                                                           A-2440-20
                                        7
"no fault" divorce requires more than the desire to divorce by imposing on the

plaintiff an obligation to show the parties have lived apart for eighteen or more

consecutive months, N.J.S.A. 2A:34-2(d), a condition that allows "divorcing

spouses the time to reflect and discern if divorce is the appropriate action for

them," Massar v. Massar, 279 N.J. Super. 89, 95 (App. Div. 1995). In short,

the Legislature has adopted liberal grounds for citizens to end their marriages

but statutory elements must still be demonstrated. Whatever ground is asserted

must be proven by the party seeking a divorce. See Patel v. Navitlal, 265 N.J.

Super. 402, 408 (Ch. Div. 1992). And, so, we turn to the evidence and the trial

judge's findings.

                                       B

      At trial, both parties testified about the state of their marriage and

Sylvia's claim of irreconcilable differences. Sylvia testified that she filed the

divorce action because she did not "like being controlled by David" and had

"never been treated as a partner." She explained that "it has not been a happy

marriage" and that the time had come to end it. She testified she did not like

how David treated their children and believed he unfairly favored their son,

Douglas, over their three daughters, none of whom was allowed to work in the

family businesses.


                                                                          A-2440-20
                                       8
      Sylvia testified that she objected to David making financial decisions

without her knowledge or input, providing as examples David's $400,000 loan

to a friend, and his giving properties and forgiving multimillion-dollar loans to

Douglas. She also objected to the fact that David's will leaves two-thirds of his

assets to Douglas and "a very small percentage" to the parties' three daughters.

According to Sylvia, David treated her as if she were "not important" to him,

he was never willing to "share[] control" over money, and she "always had to

ask him for money." She testified that she did not object to this when she was

"young and naïve and . . . didn't know any better," but that she had "evolved"

and "now see[s] things very differently" than before.

      Sylvia testified that she tried "many times" to convince David they

should control their money "together," but David consistently refused,

asserting: "I earned it, it's my money." He would respond to her entreaties with

comments like, "you have plenty to eat, right?" This disturbed Sylvia, and she

asked David to go to marriage counseling more than ten years prior to filing to

divorce; he refused.

      Sylvia claimed she had considered divorce "many times" but lacked

confidence in herself. She described a physical altercation that took place

approximately three years into the marriage – in the late 1950's – when David


                                                                          A-2440-20
                                      9
"twisted [her] arm behind [her] back." Sylvia testified that she had experienced

"many long years of being mistreated" and believed David's "lack of respect"

for her continued up until the day she testified; she concluded that she was not

happy enough in the marriage to stay in it.

      Sylvia also testified that she and David lived separate lives though they

continued to reside in the same house. They did not share meals together and,

even before the pandemic and David's health issues, the parties only shared an

"occasional dinner." She testified that, although the parties slept in the same

bed until June 2020, "[t]here's no affection between us anymore. No touching."

She explained that she "kept putting [] off" moving out of the bedroom

because she had to buy a new bed and figure out how to move her elliptical

machine out of her study to fit the bed, and there was no other spare bed in the

house as David's aide had one of the spare bedrooms and the others were used

for other purposes.

      Sylvia testified that she had been "looking very seriously" for an

alternative home and had narrowed her search but her own illness and David's

suffering cardiac arrest led her to conclude that it "didn't feel right leaving

[David] in the state he was in" because she "ha[d] a conscience" and

"compassion" for him. In March 2020, Sylvia hired an architect to consult on a


                                                                         A-2440-20
                                     10
plan to create a separate apartment for her over the garage in the marital home

but ultimately decided not to proceed as she realized the apartment would be

too dark and the staircase would be unsafe for her.

      Sylvia also testified that she told family members and a couple of friends

that she was getting divorced but not many other people, including other good

friends, because she is a "private person" and "[i]t's embarrassing" and made

her "uncomfortable" to share that news. She conceded she sent an email in

December 2018 to the wife of a friend of David's, in which she described the

divorce as "unconventional," that their "marital life will continue as it has for

63 years," and her "purpose" in seeking a divorce was "to learn about [David's]

finances which has always been a big secret." But she explained that she did

not know the recipient well and wrote the email to get the inquirer "to go

away." She testified that she did not want her marital life to continue as before.

      Sylvia also testified about her written communications with her

granddaughter, who sent an email expressing she was "saddened and

disappointed" about the divorce and that she did not think she could

"personally handle talking to you and seeing you . . . without risking my

mental health." Sylvia testified that she "felt terrible" about this and was so

worried about the grandchild, who had already been traumatized by her own


                                                                           A-2440-20
                                      11
parents' divorce, that she asked her daughter, Ellen, for help crafting a

response, and sent the granddaughter an email expressing that the divorce

would be "unconventional" and that

            Grandpa and I love each other very much. We had
            planned to continue living together and I would
            always take care of him as I do now. This does not
            have any effect on family life as you know it.

She referred in this email to the "economic" divorce another relative had with

her second husband, and how "they lived together until he died." Sylvia

testified that her statements in the email were "not honest" and were "white

lie[s]" meant to "reassure" her granddaughter.

      Sylvia also conceded that she wanted her grandchildren "to believe that

[she and David] were going to love each other and take care of each other until

the end of our days," 3 but only to "reassure them." For that reason, she and

David hosted a family dinner for their grandson in August 2018, and a

breakfast after Yom Kippur the following month, to make it appear to the

grandchildren as though nothing would change. When asked during cross -

examination whether "during this case" she told David she was "going to be


3
  Although Sylvia testified this was a sentiment she wanted to convey to the
grandchildren, the words contained in defense counsel's question, to which
Sylvia agreed during cross-examination, actually come from an email David
sent to their grandchildren.
                                                                        A-2440-20
                                     12
with him forever[,]" Sylvia testified that she "might have said that, but I

realize that it's not what I want for my future."

      One of the issues David raises concerns whether Sylvia was voluntarily

pursuing the divorce or whether strings were being pulled by others. In this

regard, Sylvia testified the divorce was "strictly [her] idea"; she said it made

her feel "very proud and strong and independent" and "was something [she]

should have done many years ago." She denied that Ellen encouraged her to

file for divorce, although she acknowledged Ellen, who is a lawyer, was both

"helpful" in finding her a divorce lawyer and "ha[s] a personal interest in

obtaining [her] rightful share of the estate for whatever purposes [she]

wish[es]."

      David testified that he did not want a divorce but "agree[d]" during

cross-examination that he and Sylvia "now" have "irreconcilable differences."

In fact, David conceded he had filed a counterclaim for divorce in which he

certified he and Sylvia had irreconcilable differences, which had caused the

breakdown of the marriage for a period of at least six months prior to the

filing, and that "there was no reasonable prospect of reconciliation." He

explained that this was "the way I felt . . . [a]t that time." In his testimony,

David acknowledged that since filing his counterclaim, he and Sylvia


                                                                         A-2440-20
                                       13
"continued to have significant disagreements" about money, control, his

treatment of her, how their children are treated financially, and, specifically,

his relationship with Douglas and treatment of Ellen. David repeatedly

testified that the marriage was not "harmonious."

      David also testified that Sylvia "harass[es]" him on "a regular basis,"

prompting him to seek a restraining order. He testified the harassment and

abuse "continu[es] to this day" and is "making [him] sick." He testified that he

needs "around-the-clock" help from his medical aides and sought relief from

the court because Sylvia tried to fire his healthcare aides.

      David asserted that Sylvia was "relentless" about his estate plan,

disagreeing with him "morning, noon and night" because she "wants to tell me

who I should leave my money to and how much." David rejected the

suggestion that his money was also Sylvia's, stating: "She didn't earn it." He

claimed he earned that money "despite her" and that he kept her out of the

discussions about business "because she tells everybody in the world

everything that goes on." He agreed Sylvia asked him "to tell her how much

money" they had but he "refused to tell her," and that she asked him "to tell

her what the plans were for how the children would be treated" in his estate

plan and that he "refused to tell her" that too.


                                                                         A-2440-20
                                       14
                                         C

      David argues in this appeal that the judge erred in finding grounds for a

divorce because that determination was against the weight of the evidence and

because the trial judge relied on the earlier ruling of the presiding judge in

reaching that conclusion. We disagree.

      The trial judge found Sylvia's testimony credible and "sincere when she

testified that the issues of money and power and control in her marriage led her

to seek a divorce." The judge found the parties' differences to be irreconcilable

and that these differences had existed for at least six months prior to

commencement of the divorce action. She also relied on the fact that David

"agreed that irreconcilable differences existed for the statutory required

period."

      The judge found that "[b]oth parties substantially disagree" about

David's control over the marital assets and his refusal to share control of their

money throughout the course of the marriage. The judge also found that

"[p]erhaps the most substantial disagreement" concerned "the treatment of

their children" which was "evident with the parties' estate planning." The judge

noted that David "made the unilateral decision to leave two-thirds . . . of the

parties' marital estate to Douglas" and "chose not to discuss or notify [Sylvia]


                                                                          A-2440-20
                                     15
of this decision," which "upset" Sylvia as she and her daughters believed they

were being treated "unfairly." The judge further found that this conflict existed

and continued throughout the time of trial and that both parties agreed they "do

not have a harmonious marriage."

      The judge rejected David's assertion that it was Ellen, not Sylvia, who

wanted the divorce so that Ellen could inherit a greater share of the parties'

marital assets. The judge also rebuffed the claim that Sylvia was not capable of

handling her own matters, finding instead that Sylvia "appeared to be

competent" and was capable of "answer[ing] all the questions asked of her

with complete understanding" on both direct and cross-examination with

"consistent" testimony "throughout the trial." The judge concluded that Sylvia

"acted on her own volition in seeking a divorce."

      The judge found that Sylvia sustained her burden of demonstrating

irreconcilable differences without a reasonable prospect of reconciliation. The

judge rejected David's argument that a reasonable prospect of reconciliation

was demonstrated by evidence that Sylvia assisted David with medical care

(before being enjoined from doing so), that the parties attended social

gatherings together, that they made joint charitable donations, and that they

continued to reside in the same household and, until June 2020, slept in the


                                                                          A-2440-20
                                     16
same bed. The judge found Sylvia credible when she "clarified that she

attended [such] functions with [David] mostly for the benefit of the parties'

children and grandchildren." The judge also noted that these circumstances did

not preclude the finding of this ground for divorce because, under New Jersey

law, "parties may attempt to reconcile while seeking a divorce, but" a party

seeking a divorce should not be penalized for "an unsuccessful attempt" at

reconciliation. In this regard, the trial judge stated her agreement with the

presiding judge's statement in granting bifurcation that "a party seeking a

divorce does not need to be completely separated nor 'turn their back' on the

other party" and "may still care or be involved in the other party's life but have

no intention to remain married to him or her." We agree that both judges

accurately described the law.

      We also reject David's argument that the judge erred in finding Sylvia's

testimony credible in the face of "overwhelming evidence that Sylvia

admittedly did not intend to separate from [him] or end their relationship." He

argues that the evidence demonstrates the divorce action is a "sham" and the

result of collusion between Sylvia and Ellen so that Ellen might wrest a greater

percentage of the parties' estate while David lived than she would otherwise be




                                                                           A-2440-20
                                      17
entitled by operation of David's will on his death.4 That there is evidence that

would have permitted such a finding does not mean the judge was required to

credit it.

        The scope of appellate review of a judge's fact findings "is limited."

Cesare v. Cesare, 154 N.J. 394, 411 (1998). A judge's findings are "binding on

appeal when supported by adequate, substantial, credible evidence," Gnall v.

Gnall, 222 N.J. 414, 428 (2015); Cesare, 154 N.J. at 411-12, because it is the

trial judge who "hears the case, sees and observes the witnesses, [and] hears

them testify," thereby possessing "a better perspective than a reviewing court

in evaluating the veracity of witnesses," Pascale v. Pascale, 113 N.J. 20, 33

(1988).

        Deference is particularly warranted "when the evidence is largely

testimonial and involves questions of credibility." In re J.W.D., 149 N.J. 108,

117 (1997). Moreover, we defer to "family court factfinding" because "of the

family courts' special jurisdiction and expertise in family matters," Cesare, 154

N.J. at 413, so that, "[i]f the trial court's conclusions are supported by the

evidence, we are inclined to accept them," Gnall, 222 N.J. at 428.




4
    David has since executed a new will that disinherits Sylvia.
                                                                          A-2440-20
                                       18
      It may be that a judge would be entitled to deny a divorce on finding that

another family member or stranger had unduly influenced one of the marital

partners to seek that relief. But we need not resolve that question because the

judge found from her consideration of the evidence that this had not occurred

and that the decision to seek the divorce was Sylvia's. The judge was also

entitled to find from the evidence she found credible that the parties had

irreconcilable differences for more than six months with no reasonable

prospect of reconciliation. David has provided no principled reason for our

intervention or second-guessing of the judge's findings and conclusions.

                                       II

      David argues that the judge erred in excluding testimony relevant to

Ellen's involvement in this matter. While we agree evidence about the

involvement of others is relevant when considering whether a party seeking a

divorce has been unduly influenced, the record does not reveal that David was

unduly limited in presenting such evidence.

      That is, David asserts that "[o]n numerous occasions throughout trial, the

trial court prevented or otherwise precluded testimony of the issue of Sylvia's

motive behind her [c]omplaint for [d]ivorce." We find little or no support for

the premise of this assertion. Those portions of the trial transcript to which


                                                                           A-2440-20
                                     19
David refers reveal that the judge did question the relevance of the defense's

line of questioning about Ellen's involvement in Sylvia's decision to file for

divorce, but the judge permitted defense counsel to ask several questions on

this topic.   Indeed, in the transcript pages to which David refers, defense

counsel was only precluded from asking a single question: "Ellen didn't tell

you that she cared about whether your other two daughters were getting

enough, just herself, correct?" Considering the question's multiple parts, it is

not clear to us how David's being deprived of an answer to that question

resulted in a "manifest denial of justice." Rowe v. Bell & Gossett Co., 239 N.J.

531, 551-52 (2019) (citations omitted).

      Although the judge did express a view that "[t]his isn't an estate

litigation" and the question to be decided "is whether or not [Sylvia] is going

to get a divorce," there is nothing about the judge's rulings that revealed a

limitation on the defense's examination into whether Ellen was unduly

influencing Sylvia in this litigation. Moreover, even if the record could be

interpreted as David argues, he did not ask to "make a specific offer of what is

expected to be proved by the answer of the witness," R. 1:7-3, thereby

depriving us of an opportunity to ascertain the effect of the exclusion of

further evidence in this area.


                                                                         A-2440-20
                                     20
      We are satisfied that inquiry into Ellen's alleged involvement in Sylvia's

decision-making was relevant, but we are also satisfied that David was not

prevented from pursuing that area of inquiry. For example, defense counsel

asked Sylvia whether: she was "pressuring [David] to pay Ellen's bills[,]"

which Sylvia denied; whether Ellen told Sylvia "that she was upset because

she believed that Doug was getting more from the estate . . . than she[,]" which

Sylvia conceded; whether "Ellen told [Sylvia] that a divorce could fix her

problems as it relates to the estate[,]" which Sylvia denied; whether "Ellen was

involved in this case as early as the complaint for divorce[,]" which Sylvia

denied; whether an email from Ellen to David about her differences with

Douglas was sent "approximately a month before [Sylvia] filed for divorce,"

which Sylvia conceded; whether Ellen helped Sylvia find her divorce attorney,

which Sylvia conceded; and whether Ellen helped prepare the divorce

complaint, which Sylvia denied. Numerous exhibits relating to Ellen, including

emails between Ellen and one or both of the parties, text messages between

Ellen and Sylvia, as well as large portions of Ellen's deposition testimony,

were admitted.




                                                                         A-2440-20
                                     21
      Because the judge did not preclude David from eliciting testimony to

support his claim that Ellen unduly influenced Sylvia in seeking a divorce, we

reject this point of David's appeal.

                                        III

      David argues that the presiding judge abused his discretion in ordering

bifurcation under Rule 5:7-8. We find no merit in this argument.

      To be sure, the bifurcation of issues in a divorce action is unusual. But

Rule 5:7-8 permits bifurcation with the admonition that it should "be granted

only in extraordinary circumstances and for good cause shown." The presiding

judge found good cause in that the parties are elderly and, as a result, there

remained a potential for the type of problems recognized in Carr v. Carr, 120

N.J. 336 (1990). Indeed, bifurcation was in the interest of judicial economy; if

David's position on the grounds for divorce was sustained, there would be no

need to ever deal with the parties' considerable economic issues; a trial on

those issues would undoubtedly dwarf the size of the trial on the cause of

action. The presiding judge recognized this when he observed it would be

"particular[ly] inequitable and extremely time-consuming and extremely

emotional[ly] draining and perhaps even debilitating to the health and well-

being of these parties . . . to require the parties to go through that monumental


                                                                          A-2440-20
                                       22
[discovery] work" given the large size of the parties' estate, if Sylvia failed to

prove a ground for divorce.

      The decision rested in the presiding judge's sound discretion. See

Thompson v. Merrell Dow Pharm., Inc., 229 N.J. Super. 230, 255 (App. Div.

1988). "When examining a trial court's exercise of discretionary authority,"

we "reverse only when the exercise of discretion was 'manifestly unjust' under

the circumstances." Newark Morning Ledger Co. v. N.J. Sports & Exposition

Auth., 423 N.J. Super. 140, 174 (App. Div. 2011) (quoting Union Cnty.

Improvement Auth. v. Artaki, LLC, 392 N.J. Super. 141, 149 (App. Div.

2007)).

      The presiding judge correctly recognized that with a genuine dispute

about the existence of grounds for divorce, it would have been uneconomical

to allow for discovery or a trial on a host of economic issues that would

ultimately have been rendered moot if David prevailed on whether there was a

cause of action. For that substantial reason, we conclude the judge did not

abuse his discretion in bifurcating the issues and therefore there is no need to

reach the parties' other arguments about the so-called Carr "black hole" that

the parties may or may not find themselves in the future.




                                                                           A-2440-20
                                      23
                                       IV

      David lastly argues that the judge erred in awarding $229,711.25 in fees

to Sylvia. For the following reasons, we vacate the fee award and remand for

further consideration.

      In determining grounds existed for an award, the judge referred to the

factors set forth in Rule 5:3-5(c). Of note, the judge recognized that, although

the marital assets had not been fully evaluated, "[the parties'] assets exceed

$100 million," and both parties were "more than capable of paying the cost of

their own counsel fees" notwithstanding the allegation that David "controls

most of the parties' assets." The judge found that Sylvia had incurred $853,864

in counsel fees as of May 31, 2020, and David had incurred $803,801.37 as of

October 13, 2020.

      The judge's ruling, despite Sylvia's wealth and clear ability to pay her

own fees, turned on what the judge deemed to be David's "bad faith." See R.

5:3-5(c)(3) (allowing for consideration of "the reasonableness and good faith

of the positions advanced by the parties both during and prior to trial");

N.J.S.A. 2A:34-23 (allowing a court to award counsel fees in a divorce action

and requiring that the court "consider the factors set forth in the court rule on

counsel fees, . . . [including] the good or bad faith of either party"). This


                                                                          A-2440-20
                                     24
finding of bad faith was based on David's position on the merits of Sylvia's

claim of grounds for divorce. We interpret the judge's heavy reliance on this

factor as demonstrating all other factors either weighed against such an award

or were entitled to little or no weight. In essence, we discern from the judge's

decision that fees were awarded to Sylvia because David sought to preserve a

sixty-five-year marriage rather than give in to Sylvia's desire for a divorce.

The judge said as much, finding that:

            [David] exhibited bad faith during the trial. [He]
            steadfastly maintained the opinion that there were no
            irreconcilable differences in the parties['] marriage
            and as a result, the cause of action portion of this
            matter had to proceed to trial.

      The bad faith of a matrimonial litigant does not arise merely because that

litigant failed at a trial on the merits. It requires that the party against whom

fees are sought acted beyond the bounds of proper advocacy by pursuing a

claim or defending against a claim without factual support. To be sure, the

judge found against David on the issues presented in the bifurcated trial. The

judge, in fact, may have found the evidence tilted heavily toward Sylvia's view

of the marriage, but that view of the evidence alone does not support a finding

of bad faith. That a factfinder sees the evidence differently than a litigant does

not demonstrate that the losing litigant acted in bad faith.


                                                                           A-2440-20
                                      25
      Moreover, the award itself, which predominantly incorporated only the

fees expended in preparation for and during the four-day trial hardly suggests

that David's opposition was so weak as to support a finding that he acted in

bad faith, as seems to be the judge's view. The judge concluded that it was

reasonable for Sylvia to incur $229,711.25 in fees to combat David's

inessential response to her cause of action – a conclusion that simply does not

compute. If it was so obvious that David had not a leg to stand on in

countering Sylvia's claim of irreconcilable differences, why did it cost so much

to sustain Sylvia's claim? If there is a good answer to that question, it is not

revealed in the trial judge's written decisions 5 on the counsel fee issues.

      We are mindful that part of the judge's finding of bad faith was based on

David taking certain steps to avoid the day of reckoning on the cause of action.

The judge found that David

            vigorously engaged in delaying the commencement [of
            the] cause of action trial. Particularly, [David] insisted
            that this [c]ourt not go forward with the trial after in-
            person court proceedings were ceased due to the
            ongoing pandemic of COVID-19. However, the New
            Jersey Supreme Court issued directives for trials to go
            forward virtually and therefore, this [c]ourt scheduled
            the cause of action trial to commence through the

5
  The judge filed two opinions. The first contained the judge's findings on why
the rule-based factors permitted an award in Sylvia's favor, and the second
quantified the amount awarded.
                                                                               A-2440-20
                                       26
             virtual Zoom platform. Despite this [c]ourt's decision
             to go forward with the cause of action trial, [David]
             filed an emergent application two . . . days before trial
             to halt the trial.

To the extent David took unreasonable positions designed to delay the

proceedings, the judge was certainly entitled to require that he reimburse

Sylvia for her costs in combatting those unreasonable positions. But the

judge's decision does not reveal the cost to Sylvia of pursuing a favorable

ruling from the trial judge on the rejection of David's attempts to halt or delay

the trial.

       We conclude that, without a more compelling showing of bad faith,

David was entitled to defend against Sylvia's claim of irreconcilable

differences without having to bear the cost of being wrong. Because the other

principal factors – the ability to pay and the need for an award – weigh heavily

against a fee award, we conclude that the judge abused her discretion in

awarding fees to Sylvia for all her attorneys' services in preparing for or

participating in the four-day trial. Instead, in recognizing David may have

taken certain bad faith steps, like that quoted above when he sought to delay

the trial, we remand for further consideration of Sylvia's application for fees

on those discrete matters.



                                                                          A-2440-20
                                      27
      We vacate the award of fees but remand for the judge's consideration of

whether or to what extent David unreasonably attempted to erect obstacles to

delay or frustrate the court's conducting of the trial.

                                       ***

      Affirmed in part, vacated in part, and remanded. With this disposition,

we vacate our stay of the trial court's October 7, 2021 order. 6 We do not retain

jurisdiction.




6
  Shortly before this matter appeared on our plenary calendar, we entered an
order that stayed a trial court order – issued during this appeal's pendency –
that purported to enforce litigant's rights and that compelled a turnover of
discovery, among other things. We did not explain the reasons for our order.
Sylvia moved for this court to set forth the reasons for granting the stay.
Although we see no merit in Sylvia's motion for an explanation – this court
hears thousands of motions every year and it expects too much that we explain
each of those rulings – it should be readily apparent that we granted the stay
not only because with the filing of an appeal it is the appellate court that
controls the litigation, R. 2:9-1(a), but also in the interest of judicial economy
– the same judicial economy that supported Sylvia's position on bifurcation.
We are of course mindful of the fact that while the appellate court maintains
"supervision and control of the proceedings," ibid., trial courts remain
authorized to enforce unstayed orders. But, considering the imminence of our
decision on the merits of the appeal and the likelihood that if we ruled in this
appeal in David's favor, much if not all of the relief contained in the trial
court's order would have been rendered moot, we deemed it more appropriate
to completely halt the proceedings in the trial court until disposition of this
appeal. These few comments may serve as our explanation for the entry of our
November 16, 2021 order staying the trial court's October 7, 2021 order.
                                                                           A-2440-20
                                       28